—In a proceeding pursuant to Family Court Act article 4 for an upward modification of child support, the mother appeals from an order of the Family Court, Orange County (Ludmerer, J.), entered December 8, 1995, which denied her objections to an order of the same court, dated August 23, 1995 (Herold, H.E.), which, after a hearing, denied the application.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing did not establish that the respondent earned a steady income. Further the respondent established that he made good faith efforts to secure a steady income, but to no avail. Accordingly, an increase in his basic child support obligation would have been inappropriate (cf., Matter of Davis v Davis, 197 AD2d 622, 623). Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.